UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1786



WILLIAM C. BURNHAM,

                                             Plaintiff - Appellant,

          versus


CHARLESTON COUNTY SHERIFF’S DEPARTMENT; AL
CANNON; ROBERT TAGUE; Lieutenant; JAMES HILL;
BONNIE S. KOONTZ, Magistrate,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-97-599-2-18AJ)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Burnham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Burn-
ham v. Charleston Co. Sheriff's Dep't, No. CA-97-599-2-18AJ (D.S.C.

May 1, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2